Case 17-11965-1-rel       Doc 20      Filed 04/01/19 Entered 04/01/19 09:44:57                Desc Main
                                      Document Page 1 of 2



 So Ordered.

 Signed this 1 day of April, 2019.



                                                    _______________________________
                                                        Robert E. Littlefield, Jr.
                                                        United States Bankruptcy Judge




UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

  In Re:   Marguerite A. Vanden Wyngaard                  Case Number: 17-11965
                                                          Chapter 13

                                                          ORDER DISMISSING CASE AND SETTING
                       Debtor's                           DEADLINE FOR APPLICATION FOR
                                                          ALLOWANCE OF ATTORNEY FEES



     Upon consideration of the Motion to Dismiss in the above case filed by Andrea E. Celli, Chapter 13
Trustee ("Trustee"), and after notice to the Debtor (s) and the attorney of record for Debtor (s) and a
hearing being set thereon and no opposition being made or if opposition was heard, following conclusion
of a hearing on March 28, 2019, and due deliberation thereon,

    IT IS HEREBY SO ORDERED:

    1. This Chapter 13 bankrutpcy case commenced with the filing of a petition on October 23, 2017
       by the above-named Debtor(s) hereby is DISMISSED, and all automatic stays and restraining
       orders entered in the case are vacated and the provisions of 11 U.S. C. section 349 shall
       hereinafter apply.

    2. Any Payroll Deduction Orders previously entered in this case are hereby VACATED.

    3. Pursuant to 28 U.S.C. section 507(a)(1) and section 1930, all obligations owed to the Clerk of the
       Bankruptcy Court shall be paid in full by the Trustee before any other monies are paid on allowed
Case 17-11965-1-rel        Doc 20      Filed 04/01/19 Entered 04/01/19 09:44:57                 Desc Main
                                       Document Page 2 of 2


        claims or returned to the Debtor(s).

    4. If the case is dismissed prior to confirmation of a Chapter 13 plan and/or approval of fees for
       Counsel for the Debtor(s), the Trustee shall retain all Trustee commissions received by the
       Trustee based upon payments received from the debtor. From the balance remaining on
       hand with the Trustee, the Trustee shall pay all court -approved fees awarded to Debtor's
       Attorney for legal services rendered in connection with the Court's Loss Mitigation program
       ("Loss Mit Fees"). Moreover a fee in the sum of $2,000 shall be considered the approved
       fee for legal services rendered in connection with this case ("Case Fees") and said amount
       shall be paid to the extent any portion of it has not already been received (pre and post
       petition) from funds on hand with the Chapter 13 Trustee after payment of the Loss Mit Fees.
       If the full amount of the Loss Mit Fees and Case Fees are not satisfied after the Trustee's
       disbursements, any unpaid balance may be collected from the Debtor (s). If more than the
       total of the Loss Mit Fees and the Case Fees were received by Counsel for the Debtor (s)
       before filing, within ten (10) days of Entry of this Order, Counsel shall either (1) refund all
       amounts received in excess of the total to the Debtor (s) and file proof of the same with the
       Court, or (2) file and serve an Application for Compensation for approval of all fees received
       and sought, as set forth in Paragraph 5 below.


    5. All Applications for Compensation must be filed within ten (10) days of the entry of this Order.
       Applications must be made by motion pursuant to 11 U.S. C. sections 329, 330 and 331 and
       FRBP 9014. If the fee for the case was a "flat fee" under Administrative Order 12-03 dated June
       29, 2012, the Application shall include a narrative of services rendered by the attorney of record
       and any paraprofessional staff for whom fees are sought, an itemized listing of any expenditures
       for which reimbursement is sought, and the total amount received by the applicant for services
       rendered and reimbursement of expenses for this case.

    6. The Court retains jurisdiction of this case for the sole purpose of consideration of an Application
       for Compensation pursuant to paragraph 5 above.
